Exhibit PRESS RELEASE INX Expands Northern California Presence and Adds Cisco Physical Security Capabilities; Acquires Marketware Inc., a Sacramento-based provider of Cisco IP-Network-Based Physical Security and Networking Solutions HOUSTON(BUSINESS WIRE)INX, Inc. (NASDAQ: INXI) announced today that it has acquired the operations of Marketware Inc., (“Marketware”) a Sacramento, CA based network consulting organization. Marketware Inc., founded in 1982 as a provider of IT solutions to enterprise organizations, has evolved into a highly specialized IP networking technology solutions provider to both the public and private sector. The company, a Cisco Physical Security Advanced Technology Partner, was an early entrant in the IP-based physical security market and has a focus and depth of experience in architecting, deploying and supporting security solutions such as IP-based cameras, physical access systems and associated applications. The company currently has 10 employees. The current management of Marketware will continue to operate the acquired Marketware operations as part of INX’s expanded Northern California operations. Mark Hilz, President and COO of INX, commented, “With this acquisition we are expanding our presence in Northern California and also adding substantial experience in the rapidly growing area of IP network-based physical security systems.” Richard Reese, President of Marketware Inc., commented, “We are looking forward to being part of the INX team. INX’s national presence as well as the expanded set of solutions focused around the datacenter will provide our team with compelling additional capabilities for our client base.”Mr. Reece will join INX as Regional Vice President of Northern California Sales Operations for the INX Northern California Region. Commenting on the transaction, James Long, INX’s Chairman & CEO said, “The acquisition of Marketware will provide the Marketware team with access to capital and other resources that should help create additional growth opportunities. As part of INX, Marketware personnel will have the ability to leverage INX’s strong balance sheet, accredited managed service offering, as well as a national presence organization that has achieved the highest-level certifications from industry leaders like Cisco Systems, VMware and NetApp.” The acquisition closed on December 31, 2009, and was structured as an asset purchase of the operations of Marketware. The Marketware operations generated revenue of approximately $6 million for the 12 months ended 11/30/09. The initial purchase price paid at closing consisted of $350,000 cash. Additional contingent purchase consideration will be paid after each of the first and second anniversaries of the closing of the transaction, each of which will be based on the achievement of certain performance targets for operating income contribution from the acquired operations during each of the first two years following the transaction. About INX Inc.: INX Inc.
